Allow me to express my deep pleasure at Mr. Amara
Essy’s election to preside over the General Assembly this
year. This is a well-deserved tribute to your country, Côte
d’Ivoire, which is held in high esteem by the international
community.
My distinguished German colleague, Mr. Klaus
Kinkel, speaking on behalf of the European Union,
indicated the role it intends to play in international relations
and described its positions on the major political questions.
These positions are fully shared by my country.
Consequently I will limit my remarks to certain points
pertaining to the functioning of our Organization.
Over the past few years, we have lived through the
end of the cold war and far-reaching upheavals in the
international arena. These changes have had important and
lasting effects on many people, on the populations of many
States that lived under authoritarian forms of government
and have now conquered the freedom to exercise their
fundamental rights; on peoples freed of the constraints
imposed upon them by the competition between the two
super-Powers, which enabled dictatorial and repressive
regimes to act with full impunity; and, finally, on the
international community as a whole, which is no longer
forced to live with the fear of nuclear conflagration
throughout the planet.
Democracy has made a historic breakthrough. It will
be restored in Haiti. In the Middle East the peace process
is making progress. In South Africa apartheid has been
definitively abolished, and this shining victory is shared by
our Organizat ion, which fought apartheid
uncompromisingly. Let us give careful thought to the
formidable lesson of political courage, tolerance and
reconciliation given us by Presidents Mandela and de Klerk.
These advances are offset, however, by the
emergence throughout the world of areas of tension
which, no longer masked by a bipolar structure, are now
growing in intensity. For three years now war has been
raging in the former Yugoslavia, with an increasing toll
of death, suffering and destruction. In Rwanda, we
witnessed the unleashing of barbarism, which in a few
months killed hundreds of thousands of civilians and
provoked a refugee problem of exceptional dimensions.
Similarly, elsewhere - in Africa, the Caucasus, Central
Asia - other regions are faced with new types of conflict,
resulting from the break-up of States and the resurgence
of nationalist, ethnic and religious passions.
Never before has the United Nations found itself so
much at the centre of world politics. The United Nations
today finds itself forced to face entirely new challenges,
to deal with an ever-growing number of demands and
missions that are increasingly complex. I hail the
dedication of our Secretary-General, who has persistently
devoted his energies to the difficult mission of adapting
the Organization to a new international environment, and
of strengthening it to enable it to fulfil its new tasks. I
wish to pay tribute to the United Nations peace-keeping
forces which have intervened in recent times in an
impressive number of conflicts. They have contributed,
at times in a decisive manner, to protecting civilian
populations, to preventing the spread of conflict and to
facilitating the process of transition to democracy. A
significant number of them have given their lives in what
are often highly dangerous operations.
The growth of peace-keeping operations has been
exponential. In the past five years, the Organization has
launched more peace-keeping operations than during the
previous 40. Moreover, the Organization is now
embarked upon activities which far surpass the traditional
peace-keeping concepts to which we had grown
accustomed. Indeed, most of the recent conflicts have
emerged not between States but within States; the Charter
hardly contemplates such situations. We shall therefore
have to give thought to the conditions under which the
United Nations should act in such cases, and ask
ourselves whether it has the necessary resources and
instruments to fulfil its new missions.
"An Agenda for Peace" provides a framework for
the future evolution of our Organization in this field of
peace-keeping. A number of the ideas put forward by the
Secretary-General have been constructively put to use by
the Security Council and by the General Assembly. But
recent experience has shown us, at times pointedly, that
24


there are often serious shortcomings to the way in which
the United Nations conducts these military operations.
Major operations can no longer be decided upon
spontaneously; in the area of peace-keeping, the United
Nations needs to strengthen its organizational, management
and planning capacities. It must be able to rely on a
permanent high command structure capable of
simultaneously conducting several multi-dimensional large-
scale operations and which has adequate means for
information processing and coordination.
Effective crisis management implies the capacity to
react quickly, which is why it would be desirable to
enhance the United Nations capacity to rapidly carry the
necessary personnel and equipment to the theatre of
operations. In the recent past there have been too many
instances in which the Secretary-General has been forced to
delay operations approved by the Security Council owing
to a lack of personnel or equipment. This implies that we,
the Member States, should contribute the necessary peace-
keeping troops for future missions and that we should be in
a position to put them rapidly at the disposal of the United
Nations. These contributions should not be limited to
military personnel, but should also include civilians, from
police to election observers. Indeed, peace-keeping requires
many skills, including that of being able to intervene
between opposing parties, of being sensitive to cultural
particularities, and of being able to act as a mediator. The
personnel who are called upon to intervene in these
complex, difficult and dangerous situations should therefore
be properly prepared and trained. Uniform training and
joint exercises constitute the key to the effective integration
of different national contingents in a multinational
operation.
Finally, there is a need for a substantial strengthening
of the safety provisions for the Blue Helmets.
Driven to the limits of its financial and organizational
capacities, the United Nations will increasingly need to
count on regional organizations and structures in order to
carry out these peace-keeping operations. Cooperation
between the United Nations and such organizations is
provided for by the Charter, and it has been developed, for
example, in the former Yugoslavia, in Somalia and in the
Caucasus. It should be further strengthened.
Only the United Nations has the international
legitimacy to decide to use force or to impose peace
enforcement measures. But in the sphere of peace-keeping
and preventive diplomacy, the activities of regional
organizations would have the advantage of relieving the
United Nations of part of its work. Often having a better
understanding of the conflicts in their areas, such
organizations could act with greater effectiveness.
With respect to the European continent, the United
Nations should intensify its cooperation with the
Conference on Security and Cooperation in Europe
(CSCE), the Council of Europe and the North Atlantic
Treaty Organization (NATO), taking into account the
competence of each of those organizations.
Does international law authorize the United Nations
to intervene within a country? Does not the Charter
assert the principle of non-intervention in the internal
affairs of a State?
I welcome the fact that for some time now the
international community has been treating that principle
in a more flexible way. That principle should no longer
serve as a shield for flagrant and massive violations of
human rights. That is what occurred in 1991 in Iraq,
when the international community came to the aid of the
Kurds, harshly repressed by Saddam Hussein, or, again in
1992 in Somalia, when the task was to protect the supply
of humanitarian aid to a population threatened by famine.
On each occasion, the international community
courageously assumed its duty to assist, though it is true
that in Somalia a political solution remains to be found.
Did the international community show similar
determination when, last spring, a virtual genocide was
perpetrated in Rwanda, especially when the Tutsi
community became the target of a deliberate act of
extermination undertaken by officials of the Hutu
community?
The United Nations, after hesitating for a moment,
decided to reconstitute the United Nations Assistance
Mission for Rwanda (UNAMIR) in order to provide
protection to the population that was threatened. But the
Secretary-General’s appeal was not heeded. The action
finally taken by France and the Africans - and for this I
pay a tribute to them - succeeded at least in putting the
brakes on this infernal machine. I hope in any case that
an international tribunal will be created without delay to
bring to trial those responsible for this crime against
humanity.
In this era of interdependence, efforts with a view to
collective maintenance of peace and security cannot be
reduced to peace-keeping operations alone, but must
necessarily take into account economic and social factors.
25


Famine, underdevelopment, the flow of refugees, over-
population, environmental deterioration, drug abuse and,
finally, the proliferation of weapons of mass destruction are
all serious threats to our global balance and, hence, to
world peace.
In the economic sphere, too, our security depends on
that of others. In all sectors that give rise to concern,
whether we are dealing with military, trade, environmental
or health problems, no nation can isolate itself from others.
We are all affected by what happens beyond our borders,
just as our own actions within our borders inevitably have
repercussions on the community of nations as a whole.
Our security is increasingly indivisible. We cannot
disregard the links that exist between development,
economic growth, protection of the environment and
population movements. If the situation deteriorates in any
one area, the whole can be destabilized.
Having a global mandate in political, economic and
cultural matters, the United Nations is the ideal forum in
which to carry on the quest for lasting development that is
compatible with preservation of an environmental balance
and with the needs of social development.
We express our satisfaction at the recent issuance by
the Secretary-General of his "Agenda for Development",
which is a supplement to his "Agenda for Peace".
We hope that at this session of the Assembly we will
succeed in identifying the priority sectors in which we
should undertake in-depth reforms.
The promotion of progress and of economic, social
and environmental development needs greater attention if
we wish to overcome the long-term threats to international
security. We must give our Organization the necessary
tools to strengthen international cooperation, while national
Governments make efforts to overcome increasingly
complex problems relating to development.
Our vision of the future cannot merely accept poverty
and privation in far too many parts of the world, where
populations are deprived of their fundamental right to food
and education and even to water, health and a roof over
their heads. Wishing to make its contribution to a much-
needed international solidarity, the Government of
Luxembourg has undertaken to double, by the year 2000,
the percentage of its gross national product earmarked for
official development assistance so as to reach the target of
0.7 per cent.
The agenda for humanity, if I may use the
expression of our Secretary-General, is the true challenge
faced by the United Nations at the end of this twentieth
century. From Rio to Cairo, through Vienna, Copenhagen
and Beijing, major international conferences are supplying
global answers to these global questions. Mankind,
human development and commitment to his community
are at the heart of those concerns, whether we speak of
the Earth Summit, the World Conference on Human
Rights, the International Conference on Population and
Development, the World Summit for Social Development
or the Fourth World Conference on Women. Improving
the status of women and of women’s general access to
education and health is one of the keys to the success of
this vast undertaking.
Millions of people in many parts of the world
continue to fall victim to flagrant violations of their
human rights. The Vienna Conference reaffirmed the
universal validity of those human rights.
The creation at the last session of the General
Assembly of the Office of the United Nations High
Commissioner for Human Rights should encourage
greater respect for those principles. However,
undertakings assumed are valuable only if they are
translated into practical action. Thus, we must ensure that
the United Nations has the necessary support and means
in this sphere to implement its programme of action. We
must take the necessary measures to increase the
resources and strengthen the functioning of the United
Nations Centre for Human Rights, as well as that of the
Office of the High Commissioner for Human Rights.
Non-governmental organizations, through their
actions, are also now a part of the international
conscience, including its conscience in regard to respect
for human rights. Thus, our Organization and all its
Member States should recognize and facilitate the
important role played by those organizations.
As we draw near to the celebration of the fiftieth
anniversary of the United Nations, our Organization has
been undertaking a series of negotiations with a view to
revising its working methods. The work with a view to
the necessary reform of the Security Council has
continued over the past year. It will be necessary to
persevere in our search for a solution that will reconcile
the need for a more balanced composition with the
concern for effective functioning.
26


It is also imperative to improve the methods of work
of the Council and ensure greater transparency in its work
and better communication with the members of the General
Assembly. Although the latter do not participate in the
deliberations of the Council, they are bound by its decisions
and they are regularly requested to apply sanctions and to
provide funds or personnel for the implementation of peace-
keeping operations.
The Secretariat is a key institution of the United
Nations system. It must have the necessary means to carry
out the innovative work it has been undertaking
energetically and courageously. At the same time,
however, we should combat the proliferation of institutions,
since this exhausts the limited resources of our
Organization and compromises the cogency of its efforts.
In this period of limited resources, it is also imperative
that Member States seriously take up the question of
effective management. Strict budgetary discipline is
needed, and resources should no longer be wasted on
operations with ill-defined goals. In that connection, we
welcome the various steps taken by the Secretary-General
with a view to making better use of the resources provided
to the Organization and creating a more rigorous financial
inspection system.
Our Organization, in the end, will succeed only
through the way in which each State discharges its own
responsibilities under the Charter. They include financial
responsibilities. The obligation of solidarity that is binding
upon all States of our Organization should motivate them
to discharge their budgetary obligations to the United
Nations in full and on time.
Our Organization, which is the only forum that brings
together virtually all the States of the world, needs the
commitment of its Members. It needs decisions that are
well thought out. It needs measures for proper follow-up.
Only in that way will it be able usefully to contribute to
channelling international efforts to realize our common
goal: which is to make our planet a place where peace,
security and greater prosperity for all peoples of the world
can prevail.
